Proceeding to review a determination of respondent suspending the chauffeur’s license of petitioner for 30 days for gross negligence in the operation of a motor vehicle (Vehicle and Traffic Law, § 71, subd. 3, par. [e]) transferred to this court pursuant to section 1296 of the Civil Practice Act. Determination annulled, with $10 costs and disbursements. There is no substantial evidence to support the conclusion that petitioner was guilty of gross negligence in the operation of a motor vehicle. Nolan, P. J., Wenzel, Beldock, Murphy and Hallinan, JJ., concur.